t c memo united_states tax_court taryn l dodd petitioner v commissioner of internal revenue respondent docket no 7316-17l filed date taryn l dodd pro_se rachel l rollins jeffrey e gold deborah aloof and jacob russin for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review of a determination by the internal_revenue_service irs or respond- ent to uphold collection action the irs has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that its determination to sustain the collection action was proper as a matter of law we will deny the motion and direct respondent to show cause why this case should not be remanded to the irs appeals_office for a supplemental cdp hearing background for petitioner timely filed an individual_income_tax_return reporting a tax_liability of dollar_figure and withholding credits of dollar_figure the return was not accompanied by a payment on date respondent assessed the tax shown as due additions to tax of dollar_figure and interest of dollar_figure petitioner did not pay these liabilities on notice_and_demand as of date her assessed liability for exceeded dollar_figure on date the irs issued to petitioner a notice cp92 seizure of your state tax_refund and your right to a hearing petitioner timely request- ed a cdp hearing contending that she was not responsible for the underlying lia- bility and could not pay the tax she explained that most of the liability arose from a dollar_figure gain on the sale of real_estate owned by an llc of which she was a member she alleged that she had received none of the sale proceeds all of which had been wired to a bank to pay off a line of credit of the law firm for which she 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar worked she stated that she had erroneously reported this gain on her return and wished to resolve this issue at the cdp hearing a initial cdp hearing a settlement officer so at the appeals_office in memphis tennessee was assigned petitioner’s case on date the so sent petitioner a let- ter scheduling a telephone conference for date the letter informed petitioner of the paperwork she needed to complete in order for the so to consider collection alternatives the letter did not address petitioner’s contention that she did not owe the tax_liability and did not invite petitioner to file an amended_return the hearing was held as scheduled the so informed petitioner that no col- lection alternatives could be considered because she had supplied no financial in- formation as of that date the so did not offer petitioner any additional time to supply this information and did not address her challenge to her underlying tax lia- bility three days after the hearing the irs issued petitioner a notice of determi- nation sustaining the levy this notice incorrectly asserted that y ou did not raise a challenge to the existence or amount of the underlying liability 2petitioner also requested withdrawal of a tax_lien but the irs had not filed a notice_of_federal_tax_lien for petitioner timely petitioned for review of the irs’ action on date respondent moved to remand the case to the appeals_office for a supple- mental cdp hearing respondent agreed that petitioner was entitled to challenge her underlying tax_liability for and conceded that the so never properly considered petitioner’s challenge to her underlying tax_liability noting that the so had closed the case immediately after the telephone conference respondent conceded that petitioner should have been provided additional time to submit an amended_return for or other information to dispute her liability respondent conceded that the so had abused her discretion and requested that we remand the case to the appeals_office on date we granted that motion and directed the appeals_office to conduct a supplemental hearing at which petitioner would be allowed to provide an amended_return and support- ing documentation to dispute her underlying liability we further directed that petitioner be given the opportunity to submit additional information necessary for appeals to consider her request for currently not collectible status b supplemental cdp hearing on remand the case was assigned to the same so who had conducted peti- tioner’s original hearing on date the so sent petitioner a letter sched- uling a telephone conference for date that letter consisted of three pages of single-spaced text and closely resembled the letter scheduling the original hearing but the date letter included an additional bullet point stating your tax_liability was determined based on the documents you submitted and the return that was filed by you if any figures were in error please submit a form 1040x amended_return by for my review the letter did not request documentation supporting the entries appearing on any amended_return petitioner might submit and it did not warn petitioner of any negative consequen- ces if she did not submit the amended_return before the hearing petitioner did not submit an amended return or any financial informa- tion before the hearing on date the telephone conference was held as scheduled according to the so’s case activity record the gist of the supplemen- tal hearing consisted of the following colloquy i asked the taxpayer if she mailed faxed signed form 433a and all current supporting documents along with signed form 1040x as re- quested she stated that she had been busy and forgot that she had a deadline date of to get the information to our office prior to the conference i informed the taxpayer if she was dis- puting the liability she needed to have submitted the signed amended_return form 1040x by the conference date i informed the tax- payer that the levy action is sustained and that once she get s the requested information completed she needs to send the informa- tion directly to the service_center the so closed the case the very next day on date nine days after the hearing the irs issued a supplemental notice_of_determination sustaining the levy the case was returned to this court for further proceedings on date respondent filed a motion for summary_judgment respondent contends that petitioner is precluded from challenging her underlying tax_liability in this court because she failed to submit an amended return to the so before the supplemental hearing petitioner filed a timely response to respondent’s motion she alleges that she did not receive and could not possibly have received dollar_figure million from a real_estate_transaction in because the only income she had was her salary work- ing as a legal secretary in a law firm she states that she needed to get advice on the procedures for completing an amended_return and did not have time to secure such advice before the supplemental hearing she also states that she had ques- tions about the implications of filing an amended_return for other taxpayers in- volved in the llc transaction apparently including the law firm for which she worked discussion a summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite upon careful review of the parties’ filings to date and viewing the facts and the infer- ences drawn from them in the light most favorable to petitioner as the nonmoving party we conclude that there are genuine disputes of material fact that preclude the granting of summary_judgment b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case but our case law tells us what standard to adopt where the validity of the taxpay- er’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying liability is not before us we review the irs determination for abuse_of_discretion only see id pincite a taxpayer may challenge the existence or amount of her underlying liabili- ty in a cdp proceeding only if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute it sec_6330 respondent concedes and we agree that petition- er was entitled to dispute at the cdp hearing her underlying liability for be- cause she had had no prior opportunity to do so see ibid 122_tc_1 however a taxpayer must properly present an underlying liability challenge at the cdp hearing in order to preserve that chal- lenge for judicial review see 129_tc_107 sec_301_6330-1 q a-f3 proced admin regs in prior cases we have ruled that taxpayers did not properly present such a challenge when they failed to submit during a cdp hearing an amended_return stating what they be- lieved their correct_tax liability to be see eg millen v commissioner tcmemo_2019_60 burnett v commissioner tcmemo_2018_204 we remanded this case after respondent conceded that the so had abused her discretion by failing to consider petitioner’s challenge to her underlying liabil- ity and by failing to give petitioner enough time to submit information relevant to her request for a collection alternative given these concessions by irs counsel and the terms of our remand order one might have expected the appeals_office to take all steps reasonably necessary to accomplish the purpose of our remand unfortunately this is not what happened as a small part of a lengthy letter the so invited petitioner to submit an amended_return in many cases submission of an amended_return may be critical in ascertaining the taxpayer’s position but petitioner had clearly explained to the so her position--namely that she did not receive any of the llc’s real_estate pro- ceeds because of the proceeds had been wired to her law firm’s bank to pay off her law firm’s line of credit petitioner even told the so the name of the bank in question that being so submission of an amended_return omitting dollar_figure million of sale proceeds would not have added much to the so’s sum of knowledge to get to the bottom of the underlying liability issue the so needed in- formation supporting the facts that petitioner alleged but the so’s date 3if petitioner was a member of an llc that realized gains she would be lia- ble for her distributive_share of those gains regardless of whether she received an actual distribution see sec_702 sec_704 410_us_441 whether the llc of which she was a member realized gain and if so what her proper distributive_share of that gain was are both pertinent questions in determining her correct_tax liability for letter did not request factual information that would support petitioner’s position that letter simply asked petitioner to submit a form 1040x amended_return by for my review and the letter did not indicate that petitioner’s failure to submit an amended_return by that deadline would preclude her from challenging her underlying liability petitioner appears to have come to the supplemental hearing with questions about the procedures for and consequences of filing an amended_return but rather than address those questions or provide petitioner with additional time to supply the information that was needed the so closed the case the very next day we think this action was unreasonable particularly in light of respondent’s ac- knowledgment that the so pulled the trigger too quickly the first time around an so is not required to wait indefinitely for the taxpayer to submit re- quested documentation see eg mcmurtry v commissioner tcmemo_2019_ samaniego v commissioner tcmemo_2019_7 but as respondent agreed when moving to remand this case an abuse_of_discretion may be found where the taxpayer was not afforded a reasonable amount of time to comply with document requests and deadlines see eg szekely v commissioner tcmemo_2013_ judge v commissioner tcmemo_2009_135 see also indus inv’rs v commissioner tcmemo_2007_93 here the so was fully aware of petitioner’s position concerning her underlying tax_liability for but the so did not advise her either in the letter scheduling the supplemental hearing or during the hearing itself of the factual information that was needed to resolve that challenge and rather than give petitioner a reasonable extension of time to supply that information the so closed the case the very next day on the record before us we find that there exists at the very least a ques- tion of material fact as to whether the so abused her discretion in handling this case on remand we will accordingly deny respondent’s motion for summary_judgment we will also direct respondent to show cause why this case should not be remanded once again for the conduct of a supplemental hearing--ideally before a different so--that is genuinely designed to get to the right answer concerning petitioner’s underlying tax_liability for and if her underlying liability challenge is rejected concerning her request for a collection alternative to implement the foregoing an appropriate order will be issued
